Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8-15, 21-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of  copending Application No. 16/480,119 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a component of an article of footwear comprising first and second fiber layers with a scrim there between wherein the layers are mechanically entangled and a method of making the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4, 6, 8-15, 21-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/480,425 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a component of an article of footwear comprising .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4, 6, 8-15, 21-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/480,423 in view of Ikeda et al, U.S. Patent No. 4,146,663.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a component of an article of footwear comprising first and second fiber layers with a scrim there between wherein the layers are mechanically entangled and a method of making the same.  U.S. ‘423 differs from the claimed invention because the instant invention does not claim a knitted scrim.   However, Ikeda teaches employing either a woven or knitted scrim as a middle layer between two outer nonwoven polymeric layers which are mechanically entangled to form a composite material.  Therefore, it would have been obvious to have employed either a woven or knitted scrim in the invention of U.S. ‘423 in view of the teaching of Ikeda of their art recognized suitability for this intended purpose.  
This is a provisional nonstatutory double patenting rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al, U.S. Patent No. 4,146,663 in view of Zafiroglu, U.S. Patent No. 5,707,710 and Fujii et al, U.S. Patent No. 4,434,205.
Ikeda discloses a composite material, suitable for use for making artificial leather, comprising first and second nonwoven layers formed from polymeric fibers and an intermediate scrim layer which are entangled together by a fluid jet to intermingle the fibers of all the layers.  The scrim layer can be either woven or knitted.  See abstract; col. 6, lines 10-60; col. 8, lines 1-62; col. 9, lines 61 – col. 43.  The structure as formed can be impregnated with an elastomer such as polyurethane elastomer.  See example 1, col. 18, lines 54-65. Since the entire structure is impregnated with the elastomer, it is reasonable to expect at least a b portion of the scrim layer would also comprise the elastomer as well as the both of the fibrous layers of Ikeda.   With regard to the limitation that the structure is a component of an article of footwear, the material of Ikeda is capable of being used to form footwear.

However, Zafiroglu teaches an improved leather sheet wherein a fabric is treated with an elastomeric resin to form a poromeric structure.  Zafiroglu teaches that the particular elastomeric resin produces the desired properties in the fabric.  See entire document, especially abstract and col. 7, lines 50-51.  
	Therefore, it would have been obvious to have employed an elastomer which formed a porous structure as the impregnant in Ikeda in order to provide an improved leather sheet. 
Ikeda does not teach forming the artificial leather into footwear.    
However, Fujii teaches employing artificial leathers to form shoes.  See col. 1, line 28.  . Known shoe uppers have a medial portion, a lateral portion and a forefoot region.  
Therefore, it would have been obvious to have formed the material of Ikeda into an article of footwear, having conventional structures such as a medial, lateral and forefoot region, as taught by Fujii, in view of the art recognized suitability of using artificial leather to form shoes.  
Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al in view of Zafiroglu and Fujii as applied to claims above, and further in view of Bevan, U.S. Patent No. 8,225,469 and Addie et al, U.S. Patent No. 6,264,879 . 
Ikeda in view of Zafiroglu and Fujii discloses a structure as set forth above.
Ikeda in view of Zafiroglu and Fujii differs from the claimed invention because it does not disclose employing protein based animal fibers.
However,  Bevan discloses a structure made by providing a knit or woven scrim, providing a fibrous layer comprising animal fibers such as waste leather on one or both sides of the scrim and hydroentangling the layers to form a unitary fabric.  See col. 5, lines 47-64.  
Therefore, it would have been obvious to one of ordinary skill in the art to have employed animal based fibers as taught by Bevan as the fibrous material in Ikeda in order to provide a product having a close resemblance to leather and which used up waste leather product.

Ikeda in view of Bevan differs from the claimed invention because it does not disclose incorporating a percentage of polymeric fibers with the leather fibers.
However, Addie teaches incorporating a proportion of polymeric binding fibers in combination with waste leather fibers in order to provide a bonded leather fibrous material.  Addie teaches that the bonding fibers should have a melt temperature lower than the decomposition of leather, col. 7, lines 5-22 and can also include structure additive fibers having a higher melting point than the bonding fibers, see col. 7, lines 23-27, col. 8, lines 46- col. 9, line 4.   Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated some polymeric fibers as taught by Addie into the fibrous layers of Bevan in order to provide further structural integrity and binding to the fibrous materials.
Claims 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al in view of Zafiroglu and Fujii as applied to claims above, and further in view of Bevan, U.S. Patent No. 8,225,469,  Addie et al, U.S. Patent No. 6,264,879 and Tanaka et al, U.S. Patent Application Publication No. 2008/0163469. 
Ikeda in view of Zafiroglu and Fujii discloses a structure as set forth above.
Ikeda in view of Zafiroglu and Fujii differs from the claimed invention because it does not disclose employing protein based animal fibers.
However,  Bevan discloses a structure made by providing a knit or woven scrim, providing a fibrous layer comprising animal fibers such as waste leather on one or both sides of the scrim and hydroentangling the layers to form a unitary fabric.  See col. 5, lines 47-64.  
Therefore, it would have been obvious to one of ordinary skill in the art to have employed animal based fibers as taught by Bevan as the fibrous material in Ikeda in order to provide a product having a close resemblance to leather and which used up waste leather product.

Ikeda in view of Bevan differs from the claimed invention because it does not disclose incorporating a percentage of polymeric fibers with the leather fibers.
However, Addie teaches incorporating a proportion of polymeric binding fibers in combination with waste leather fibers in order to provide a bonded leather fibrous material.  Addie teaches that the bonding fibers should have a melt temperature lower than the decomposition of leather, col. 7, lines 5-22 and can also include structure additive fibers having a higher melting point than the bonding fibers, see col. 7, lines 23-27, col. 8, lines 46- col. 9, line 4.   Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated some polymeric fibers as taught by Addie into the fibrous layers of Bevan in order to provide further structural integrity and binding to the fibrous materials.
Ikeda differs from the claimed invention because it teaches hydroentangling and teaches that needling damages the structure.  
However, Tanaka teaches that by carefully controlling the needle punching process as
shown in formulas 1 and 2, the layers of a scrim and on woven layers can be successfully
combined by needle punching without damage. The resulting structure can be impregnated
with an elastomer and used to provide artificial leathers having a napped surface or a coated
surface, which have high tenacity, shape stability, a high quality appearance and a flexible, soft
and bulky feel. See abstract, paragraphs 0008-009.
Therefore, it would have been obvious to have needle punched the structure of Ikeda
employing the parameters as taught by Tanaka in order to combine the layers to produce an
artificial leather having high tenacity, shape stability, a high quality appearance and a flexible,
soft and bulky feel.

Claims 21-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Civardi et al, U.S. Patent No. 4,248,652 in view of Addie et al, U.S. Patent No. 6,264,879.
Civardi discloses a material usable for making footwear comprising a scrim to which first and second nonwoven layers are attached by needling which can be impregnated with an elastomer to form an artificial leather material. See col. 1, lines 17-19; col. 18, lines 4-8; col. 20, example 9C.  With regard to the claims as amended 12/29/21, Civardi teaches at col 18, lines 5-15, that the scrim layer can be woven or knitted.  
Civardi differs from the claimed invention because it does not disclose that the outer fibrous layers include leather fibers.  
However, However, Addie teaches incorporating a proportion of polymeric binding fibers in combination with waste leather fibers in order to provide a bonded leather fibrous material.  
Therefore, it would have been obvious to have employed a blend of leather and polymeric fibers as the nonwoven layers in Civardi in order to incorporate more leather into the structure to provide an improved appearance.

Applicant's arguments filed 12/29/21 been fully considered but they are not persuasive. 
Applicant’s comments regarding the provisional obviousness-type double patenting rejections are noted.
Applicant argues that Ikeda in view of Zafiroglu and Fujii does not teach a fiber layer entangled with a fibrous scrim wherein portions of both the fiber layer and encased in a porous polymer.  However, as set forth above, Ikedga teaches impregnating the entire structure, ( which include the scrim entangled with first and second fibrous layers).  Further, Zafiroglu also teaches employing a porous elastomer to impregnate fibrous layers.     
With regard to claim 10, Applicant argues that the prior  does not teach a blended layer with leather and polymeric fibers.  However, Addie is relied on for teaching this feature.   The combination of the references teaches the claimed structure.  
With regard to claim 21, Applicant argues that Ikeda teaches away from needle punching.  While this is correct, the newly applied Tanaka reference, which acknowledges the problems associated with needle punching structures comprising fine fibers and scrims, teaches a solution for the problem by controlling the parameters of the process as set forth in formulas 
Applicant argues that Civardi in view of Addie does not teach a knitted scrim.  However, Civardi teaches that the scrim can be either woven or knitted at col. 18, lines 5-15.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789